Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2019, 01/12/2021 and 10/08/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over “Hore WO 9739312” in view of “Hoeger US 20190037651”. 
As to claim 1, Hore teaches “A sensor (“sensor”, p.1 [01]), comprising: a first coil 
(Figure 4a, #61) having a spacing that increases along a length of the first coil from a first region having a first density to a second region having a second density lower than the first density (p.11 [01] teaches “Fig. 4a shows in principle a single coil 61 of this form; it will be apparent that if alternating current is fed through it as indicated, the flux distribution produced will be a maximum at point (a) which has the maximum number of turns surround it, and will be progressively reduced if measurements are taken at points (b) through to (f). Moving a strip of conducting non-ferromagnetic metal 62 from left to right over these points will reduced the inductance of the coil by its screening effect, as earlier described. The greatest reduction in inductance will be at the left hand end …”; p.2 [03]; p. 12 [02]); a second coil (Figure 5a, #63) having a spacing that increases along a length of the second coil from a third region having a third density to a fourth region having a fourth density lower than the third density (p.12 [02] teaches “Reverting to Fig. 4a, if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5 … The voltage developed at the common connection point 64 relative to either of the supply terminals 65, 66 will then vary with the linear position of the strip 62 …”; i.e., when Figure 4a is reversed as indicated in Figure 5, density at the left (“the third region”) is greater than the right end (“the fourth region”); Page 11 [01] teaches “substituting ferromagnetic material for the metal 62 will increase the inductance by the greatest amount at the left, and by the least amount at the right end”; p.13 [02]); a conductive target (Figure 7, #62) configured to travel along the length of the coils (Figure 7, #61 & #63), wherein the first coil (Figure 7, #61) and the second coil (Figure 7, #63) are arranged such that the conductive target is adjacent the first region and the conductive target is adjacent the second region (p.12 [02] teaches “Reverting to Fig. 4a, if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5”; Figures 5a, 5b, 5c); and measurement circuitry configured to measure a first response of the first coil and a second response of the second coil (p.11 [01] teaches “Fig. 4a shows in principle a single coil 61 of this form … measurements are taken at points (b) through to (f) … A variable inductance device is thus produced”).”
	Hore does not explicitly teach “the conductive target is adjacent the first region when the conductive target is adjacent the fourth region and the conductive target is adjacent the second region when the conductive target is adjacent the third region”.
Hoeger teaches “the conductive target is adjacent the first region when the 
conductive target is adjacent the fourth region and the conductive target is adjacent the second region when the conductive target is adjacent the third region ([0028] teaches “A conductor … Induction heating is a method for producing heat in a localized area on a susceptible metal object; [0023] teaches “A first region of the plurality of regions is adjacent to at least one other region of the plurality of regions”; [0054] teaches “With reference to FIG. 6, the region 120 of the array … A second region 122 of the array … multiple regions can be positioned adjacent one another”; [0051]; i.e., in Hoeger system, multiple regions can be positioned adjacent one another, thus, a first region and a fourth will be adjacent conductive target when a second region and a third region will be adjacent to a conductive target).”
	It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hore in view of Hoeger, 
so that a conductive target will be adjacent the first region when the conductive target is adjacent the fourth region and the conductive target will be adjacent the second region when the conductive target is adjacent the third region. As a result, first and second responses of a respective coil can be accurately measured. 

As to claim 2, the combination of Hore and Hoeger teaches the claimed 
limitations as discussed in Claim 1.
	Hore teaches “the first coil (Figure 4a, #61) has a first monotonic region extending from a first end of the first coil having a low-density spacing to the first dense region (p.11 [01] teaches “Fig. 4a shows in principle a single coil 61 of this form; it will be apparent that if alternating current is fed through it as indicated, the flux distribution produced will be a maximum at point (a) which has the maximum number of turns surround it, and will be progressively reduced if measurements are taken at points (b) through to (f). Moving a strip of conducting non-ferromagnetic metal 62 from left to right over these points will reduced the inductance of the coil by its screening effect, as earlier described. The greatest reduction in inductance will be at the left hand end …”; p.2 [03]; Figure 7;  i.e.; Figure 4a representing a monotonic region because when a target enters a coil from a dense region, the output will increase repidly and then decrease slowly after passing the point along the length of the coils where the sparse region transitions to the density region as shown in Figure 7), and wherein the second coil (Figure 5a, #63) has a second monotonic region extending from a second end of the second coil having a low-density spacing to the second dense region (p.12 [02] teaches “Reverting to Fig. 4a, if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5 … The voltage developed at the common connection point 64 relative to either of the supply terminals 65, 66 will then vary with the linear position of the strip 62 …”; i.e.; Figure 5b represents a second monotonic region because when a target enters a coil from a non-densely (sparsely) region, the output will slowly increase until reaching the point along the length of the coils where the dense region transitions to the sparse region as shown in Figure 4a). When Figure 4a is reversed as indicated in Figure 5, density at the left (“the third region”) is greater than the right end (“the fourth region”); Page 11 [01] teaches “substituting ferromagnetic material for the metal 62 will increase the inductance by the greatest amount at the left, and by the least amount at the right end”; p.13, [02]).

As to claim 3, the combination of Hore and Hoeger teaches the claimed 
limitations as discussed in Claim 2.
Hore teaches “the first monotonic region has a length greater than the length of 
the second coil (p.11 [01] teaches “Fig. 4a shows in principle a single coil 61 of this form; it will be apparent that if alternating current is fed through it as indicated, the flux distribution produced will be a maximum at point (a) which has the maximum number of turns surround it, and will be progressively reduced if measurements are taken at points (b) through 10 to (f)”).”

As to claim 4, the combination of Hore and Hoeger teaches the claimed 
limitations as discussed in Claim 2.
	Hore teaches “the target (Figure 4a, #62) is configured to travel within the first monotonic region (p.11 [01] teaches “Moving a strip of conducting non-ferromagnetic metal 62 from left to right over these points will reduced the inductance of the coil by its screening effect, as earlier described”; p.12 [02]; p.13 [02]).”

As to claim 5, the combination of Hore and Hoeger teaches the claimed 

	Hore teaches “wherein the first response is a first inductance and the second response is a second inductance (p.11 [01] teaches “Fig. 4a shows in principle a single coil 61 of this form … Moving a strip of conducting non-ferromagnetic metal 62 from left to right over these points will reduced the inductance of the coil by its screening effect”; p.12 [02] teaches “if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5 …  it will be apparent that the strip of screening or ferromagnetic material 62 can now be positioned between the coils to influence their inductance simultaneously”; p.20 [03]).”

As to claim 9, the combination of Hore and Hoeger teaches the claimed 
limitations as discussed in Claim 1.
Hore teaches “the first coil and the second coil are formed on a first circuit board 
(p.13 [02] teaches “using flexible or rigid printed circuit techniques is to overlay or interweave a pair of coils 61 and 63 of opposite hand over each other to form a single (compound) assembly 74 as shown in Fig.7”), and wherein the target comprises a conductive strip printed on a second circuit board (p.12 [02] teaches “the linear position of the strip 62”; p.13 [02] teaches “using flexible or rigid printed circuit techniques is to overlay or interweave a pair of coils 61 and 63 of opposite hand over each other to form a single (compound) assembly 74 as shown in Fig.7. This then enables a moving conducting or ferromagnetic element 62 above the circuit assembly 74 to simultaneously affect the inductance of both coils”; p.11 [01]; i.e., a conductive target is the strip 62, and Hou’s system uses printed circuit techniques; hence the target comprising a conductive strip printed on a second circuit board is merely one of several straightforward possibilities which one of ordinary skill in the art would select in order to solve the problem posed of how to design the target).”

	Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over “Hore WO 9739312” in view of “Hoeger US 20190037651”, in further view of “Dingler US 9820614”. 
As to claim 12, Hore teaches “a first coil (Figure 4a, #61) having a spacing that 
increases along a length of the first coil from a first region having a first density to a second region having a second density lower than the first density (p.11 [01] teaches “Fig. 4a shows in principle a single coil 61 of this form … the flux distribution produced will be a maximum at point (a) which has the maximum number of turns surround it, and will be progressively reduced if measurements are taken at points (b) through to (f). Moving a strip of conducting non-ferromagnetic metal 62 from left to right over these points will reduced the inductance of the coil … The greatest reduction in inductance will be at the left hand end …”; p.2 [03]); a second coil (Figure 5a, #63) having a spacing that increases along a length of the second coil from a third region p.12 [02] teaches “Reverting to Fig. 4a, if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5 … The voltage developed at the common connection point 64 relative to either of the supply terminals 65, 66 will then vary with the linear position of the strip 62 …”; i.e., when Figure 4a is reversed as indicated in Figure 5, density at the left (“the third region”) is greater than the right end (“the fourth region”); Page 11 [01] teaches “substituting ferromagnetic material for the metal 62 will increase the inductance by the greatest amount at the left, and by the least amount at the right end”; p.13 [02]); a conductive target (Figure 7, #62) configured to travel along the length of the coils (Figure 7, #61 & #63), wherein the first coil (Figure 7, #61) and the second coil (Figure 7, #63) are arranged such that the conductive target is adjacent the first region when the conductive target is adjacent the fourth region and the conductive target is adjacent the second region when the conductive target is adjacent the third region (p.12 [02] teaches “Reverting to Fig. 4a, if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5”; Figures 5a, 5b, 5c); and a mechanical travel device (Figure 5b, #67, #68) configured to actuate a conductive target, wherein the conductive target (Figures 5a & 5b, #62) is configured to travel along the length of the coils (Figures 7, #61 & #63), wherein the first coil (Figure 5a,  #61) and the second coil (Figure 5a,  #63) are arranged such that the conductive target is adjacent the first p.12 [02] teaches “Reverting to Fig. 4a, if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5”; Figures 4a, 5b, and 7); measurement circuitry configured to measure a first response of the first coil and a second response of the second coil (p.11 [01] teaches “Fig. 4a shows in principle a single coil 61 of this form … measurements are taken at points (b) through to (f) … A variable inductance device is thus produced”).”
	Hore does not explicitly teach “the conductive target is adjacent the first region when the conductive target is adjacent the fourth region and the conductive target is adjacent the second region when the conductive target is adjacent the third region”.
	Hoeger teaches “the conductive target is adjacent the first region when the conductive target is adjacent the fourth region and the conductive target is adjacent the second region when the conductive target is adjacent the third region ([0028] teaches “A conductor … Induction heating is a method for producing heat in a localized area on a susceptible metal object; [0023] teaches “A first region of the plurality of regions is adjacent to at least one other region of the plurality of regions”; [0054] teaches “multiple regions can be positioned adjacent one another”; i.e., in Hoeger system, multiple regions can be positioned adjacent one another, thus, a first region and a fourth will be adjacent conductive target when a second region and a third region will be adjacent to a conductive target).”

effective filing date of the claimed invention to modify Hore in view of Hoeger, 
so that a conductive target will be adjacent the first region when the conductive target is adjacent the fourth region and the conductive target will be adjacent the second region when the conductive target is adjacent the third region. As a result, first and second responses of a respective coil can be accurately measured. 
	The combination of Hore and Hoeger does not explicitly teach “A mechanically actuated controller”.
In the same endeavor of controlling welding processes, Dingler teaches “A 
mechanically actuated controller (Col.2, Lines 19-26 teaches “the switch may be electrically connected to any electrical circuit that disables welding when in an open state. For example, the switch may be electrically connected to a main power supply electrical circuit, an on/off electrical circuit, a cooling system electrical circuit, a foot pedal electrical circuit, or any other circuit that will disable the welding equipment if the circuit is broken”; i.e., a foot pedal (Figure 4, #26) is utilized as a switch, and the welding equipment will not generate an arc until a welder closes a mechanical part of the foot pedal electric circuit by depressing the foot pedal).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hore and Hoeger in view of Dingler, so that a mechanical travel device will actuate a conductive target that travel 

As to claim 13, the combination of Hore and Hoeger teaches the claimed 
limitations as discussed in Claim 12.
	The combination of Hore and Hoeger does not explicitly teach “the mechanical travel device is a foot pedal”.
	Dingler teaches “the mechanical device travel is a foot pedal (Col.4, Lines 28-40 teaches “depression of the foot pedal 26 increases the current output of the welding power supply 6 … if a foot pedal 26 is utilized with the welding power supply 6, the welding equipment will not generate an arc until a welder closes the foot pedal electric circuit by depressing the foot pedal 26”, Figure 1, #26).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hore and Hoeger in view of Dingler, so that a mechanical travel device is a foot pedal, and as a result, it can effectively control a current output of a welding power supply (Dingler, Col. 4, Lines28-29).

As to claim 14, the combination of Hore and Hoeger teaches the claimed 
limitations as discussed in Claim 12.
	Hore teaches “the first coil (Figure 4a, #61) has a first monotonic region extending from a first end of the first coil having a low-density spacing to the first dense region (p.11 [01] teaches “Fig. 4a shows in principle a single coil 61 of this form; it will be apparent that if alternating current is fed through it as indicated, the flux distribution produced will be a maximum at point (a) which has the maximum number of turns surround it, and will be progressively reduced if measurements are taken at points (b) through to (f). Moving a strip of conducting non-ferromagnetic metal 62 from left to right over these points will reduced the inductance of the coil by its screening effect, as earlier described. The greatest reduction in inductance will be at the left hand end …”), and wherein the second coil (Figure 5a, #63) has a second monotonic region extending from a second end of the second coil having a low-density spacing to the second dense region (p.12 [02] teaches “Reverting to Fig. 4a, if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5 … The voltage developed at the common connection point 64 relative to either of the supply terminals 65, 66 will then vary with the linear position of the strip 62 …”; p.24 [01]; i.e., when Figure 4a is reversed as indicated in Figure 5, density at the left (“the third region”) is greater than the right end (“the fourth region”); Page 11 [01] teaches “substituting ferromagnetic material for the metal 62 will increase the inductance by the greatest amount at the left, and by the least amount at the right end”; p.13, [02]).

As to claim 15, the combination of Hore and Hoeger teaches the claimed 
limitations as discussed in Claim 14.
Hore teaches “the first monotonic region has a length greater than the length of 
the second coil (p.11 [01] teaches “Fig. 4a shows in principle a single coil 61 of this form; it will be apparent that if alternating current is fed through it as indicated, the flux distribution produced will be a maximum at point (a) which has the maximum number of turns surround it, and will be progressively reduced if measurements are taken at points (b) through 10 to (f)”).”

As to claim 16, the combination of Hore and Hoeger teaches the claimed 
limitations as discussed in Claim 14.
	Hore teaches “the target (Figure 4a, #62) is configured to travel within the first monotonic region (p.11 [01] teaches “Moving a strip of conducting non-ferromagnetic metal 62 from left to right over these points will reduced the inductance of the coil by its screening effect, as earlier described”; p.12 [02]; p.13 [02]).”


limitations as discussed in Claim 14.
	Hore teaches “the first response is a first inductance and the second response is a second inductance (p.11 [01] teaches “Fig. 4a shows in principle a single coil 61 of this form … Moving a strip of conducting non-ferromagnetic metal 62 from left to right over these points will reduced the inductance of the coil by its screening effect”; p.12 [02] teaches “if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5 …  it will be apparent that the strip of screening or ferromagnetic material 62 can now be positioned between the coils to influence their inductance simultaneously”; p.20 [03]).”

	Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Hore WO 9739312” in view of “Hoeger US 20190037651”, in further view of “Kikuta US 20170341889”. 
As to claim 6, the combination of Hore and Hoeger teaches the claimed 
limitations as discussed in Claim 1.
Hore teaches “the first coil, the second coil, circuit, and resonant frequency (p.13 
[02] teaches “a pair of coils 61 and 63 of opposite hand over each other to form a single (compound) assembly 74 as shown in Fig. 7. This then enables a moving conducting or ferromagnetic element 62 above the circuit assembly 74 to simultaneously affect the inductance of both coils … one or more flexible circuits of either singular (Fig. 4) or compound form (75, Fig. 7); Page 20 [04] teaches “(Fig. 19) the wound core 107 may be arranged to form the variable inductive element … Means C, M would then be provided to detect the change in resonant frequency as a measure of position”).”
The combination of Hore and Hoeger does not explicitly teach “the first coil is 
connected to a first resonant circuit and the second coil is connected to a second resonant circuit, and wherein the first response comprises a first resonant frequency of the first resonant circuit and the second response comprises a second resonant frequency of the second resonant circuit“.
Kikuta teaches “the first coil is connected to a first resonant circuit and the 
second coil is connected to a second resonant circuit ([0059] teaches “the first coil substrate L1 are connected parallel to the terminals of the first circuit unit 71”; [0063] teaches “ the second coil substrate L2 are connected parallel to the terminals of the
second circuit unit 72. A second resonance circuit 72d includes the second coil substrate L2”), and wherein the first response comprises a first resonant frequency of the first resonant circuit and the second response comprises a second resonant frequency of the second resonant circuit ([0061] teaches “The first frequency detection portion 71b detects the resonance frequency of the first resonance circuit 71d”; [0065] teaches “The second frequency detection portion 72b detects the resonance frequency of the second resonance circuit 72d”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hore and Hoeger in view of Kikuta, so that a first coil is connected to a first resonant circuit and a second coil is connected to a second resonant circuit, and wherein a first response will comprise a first resonant frequency of the first resonant circuit and the second response will comprise a second resonant frequency of the second resonant circuit. As a result, the control unit will efficiently supervise the operation of the entire apparatus (Kikuta, [0035]).

As to claim 18, the combination of Hore and Hoeger teaches the claimed 
limitations as discussed in Claim 14.
Hore teaches “the first coil, the second coil, circuit, and resonant frequency (p.13 
[02] teaches “a pair of coils 61 and 63 of opposite hand over each other to form a single (compound) assembly 74 as shown in Fig. 7. This then enables a moving conducting or ferromagnetic element 62 above the circuit assembly 74 to simultaneously affect the inductance of both coils … one or more flexible circuits of either singular (Fig. 4) or compound form (75, Fig. 7); Page 20 [04] teaches “(Fig. 19) the wound core 107 may be arranged to form the variable inductive element … Means C, M would then be provided to detect the change in resonant frequency as a measure of position”).”
The combination of Hore and Hoeger does not explicitly teach “the first coil is 
connected to a first resonant circuit and the second coil is connected to a second resonant circuit, and wherein the first response comprises a first resonant frequency of the first resonant circuit and the second response comprises a second resonant frequency of the second resonant circuit“.
Kikuta teaches “the first coil is connected to a first resonant circuit and the 
second coil is connected to a second resonant circuit ([0059] teaches “the first coil substrate L1 are connected parallel to the terminals of the first circuit unit 71”; [0063] teaches “ the second coil substrate L2 are connected parallel to the terminals of the
second circuit unit 72. A second resonance circuit 72d includes the second coil substrate L2”), and wherein the first response comprises a first resonant frequency of the first resonant circuit and the second response comprises a second resonant frequency of the second resonant circuit ([0061] teaches “The first frequency detection portion 71b detects the resonance frequency of the first resonance circuit 71d”; [0065] teaches “The second frequency detection portion 72b detects the resonance frequency of the second resonance circuit 72d”).”
It would have been obvious to one of ordinary skill in the art before the
.

	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over “Hore WO 9739312” in view of “Hoeger US 20190037651, in further view of “Moore US 20150234075”. 
As to claim 7, the combination of Hore and Hoeger teaches the claimed 
limitations as discussed in Claim 1.
Hore teaches “the measurement circuitry (Figure 19, #C and #M) is configured to: 
determine a position of the target relative to the first coil based on the first response and the second response region (p.12 [02] teaches “if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5 … the strip of screening or ferromagnetic material 62 can now be positioned between the coils to influence their inductance simultaneously ... This can be moved by means of a rod of non-conducting and non-magnetic material 67 from one end, or similarly from one side by coupling piece 68, to form a linear sensor when suitably housed to hold the coils 61, 63 in their correct alignment”; p.13 [02]).”
The combination of Hore and Hoeger does not explicitly teach “determine 
whether the second response satisfies a threshold”. 
	Moore teaches “determine whether the second response satisfies a threshold ([0051] teaches “the output signal in the second … component of the output signal is equal to or above a second predetermined threshold value”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hore and Hoeger in view of Moore, determining whether a second response satisfies a threshold so that a position of a target can be efficiently and accurately measured (Moore, [0066]).

As to claim 8, the combination of Hore, Hoeger and Moore teaches the claimed 
limitations as discussed in Claim 7.
	Hore teaches “the measurement circuitry (Figure 19, #C and #M).”
The combination of Hore and Hoeger does not explicitly teach “output a first 
signal indicating whether the second response satisfies the threshold, and output a second signal based on the position of the target if the second response satisfies the threshold”.
[0051] teaches “the output signal in the … first component of the output signal is equal to or above a second predetermined threshold value”), and output a second signal based on the position of the target if the second response satisfies the threshold ([0051] teaches “the output signal in the second … component of the output signal is equal to or above a second predetermined threshold value”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hore and Hoeger in view of Moore, outputting a first signal indicating whether the second response satisfies the threshold, and output a second signal based on the position of the target if the second response satisfies the threshold so that a position of a target can be efficiently and accurately measured (Moore, [0066]).

	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over “Hore WO 9739312” in view of “Hoeger US 20190037651”, in further view of “Paszkiewicz US 5334967”. 
As to claim 10, the combination of Hore and Hoeger teaches the claimed 
limitations as discussed in Claim 9.
	Hore teaches rigid and flexible circuit techniques (“flexible or rigid printed circuit techniques”, p.13 [02]).”

board is a rigid printed circuit board and the second circuit board is a flexible circuit board”.
	Paszkiewicz teaches “the first circuit board is a rigid printed circuit board (Col. 2, Lines 58-59 teaches “The first substrate 12 is preferably is a rigid member made from conventional printed circuit board material”) and the second circuit board is a flexible circuit board “Col. 4, Lines 45 teaches “The second substrate 14 is preferably flexible”; Col. 2, Lines 37-38 teaches “The device 10 substantially includes a first substrate
12, a second substrate 14”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hore and Hoeger in view of Paszkiewicz, so that a first circuit board is a rigid printed circuit board and a second circuit board is a flexible circuit board. As a result, it will enable a moving conducting to simultaneously affect an inductance of both coils.

As to claim 11, the combination of Hore, Hoeger and Paszkiewicz teaches the 
claimed limitations as discussed in Claim 10.
Hore teaches “the second circuit board is biased to maintain a constant distance 
between with the first circuit board and the second circuit board as the target travels along the length of the coils (p.11 [02] teaches “Moving a strip of conducting non-ferromagnetic metal 62 from left to right over these points … at the left hand end”; p.13 [02] teaches “printed circuit techniques is to overlay or interweave a pair of coils 61 and 63 of opposite hand over each other to form a single (compound) assembly 74 as shown in Fig. 7. This then enables a moving conducting or ferromagnetic element 62 above the circuit assembly 74”; i.e., as shown in Figure 7, the second circuit board of coil 63 maintains a distance from the first circuit board of coil 61).”

	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Hore WO 9739312” in view of “Hoeger US 20190037651” and “Dingler US 9820614”, and in further view of “Moore US 20150234075”.
As to claim 19, Hore teaches “a first coil (Figure 4a, #61) having a spacing that 
increases along a length of the first coil from a first region having a first density to a second region having a second density lower than the first density (p.11 [01] teaches “Fig. 4a shows in principle a single coil 61 of this form; it will be apparent that if alternating current is fed through it as indicated, the flux distribution produced will be a maximum at point (a) which has the maximum number of turns surround it, and will be progressively reduced if measurements are taken at points (b) through to (f). Moving a strip of conducting non-ferromagnetic metal 62 from left to right over these points will reduced the inductance of the coil by its screening effect, as earlier described. The greatest reduction in inductance will be at the left hand end …”; p.2 [03]); a second coil (Figure 5a, #63) having a spacing that increases along a length of the second coil from a third region having a third density to a fourth region having a fourth density lower than the third density (p.12 [02] teaches “Reverting to Fig. 4a, if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5 … The voltage developed at the common connection point 64 relative to either of the supply terminals 65, 66 will then vary with the linear position of the strip 62 …”; i.e., when Figure 4a is reversed as indicated in Figure 5, density at the left (“the third region”) is greater than the right end (“the fourth region”); Page 11 [01] teaches “substituting ferromagnetic material for the metal 62 will increase the inductance by the greatest amount at the left, and by the least amount at the right end”; p.13 [02]); a conductive target (Figure 7, #62) configured to travel along the length of the coils (Figure 7, #61 & #63), wherein the first coil (Figure 7, #61) and the second coil (Figure 7, #63) are arranged such that the conductive target is adjacent the first region and the conductive target is adjacent the second region (p.12 [02] teaches “Reverting to Fig. 4a, if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5”; Figures 5a, 5b, 5c); and measurement circuitry configured to measure a first response of the first coil and a second response of the second coil (p.11 [01] teaches “Fig. 4a shows in principle a single coil 61 of this form … measurements are taken at points (b) through to (f) … A variable inductance device is thus produced”).”

Hoeger teaches “the conductive target is adjacent the first region when the 
conductive target is adjacent the fourth region and the conductive target is adjacent the second region when the conductive target is adjacent the third region ([0028] teaches “A conductor … Induction heating is a method for producing heat in a localized area on a susceptible metal object; [0023] teaches “A first region of the plurality of regions is adjacent to at least one other region of the plurality of regions”; [0054] teaches “multiple regions can be positioned adjacent one another”; i.e., in Hoeger system, multiple regions can be positioned adjacent one another, thus, a first region and a fourth will be adjacent conductive target when a second region and a third region will be adjacent to a conductive target).”
	It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hore in view of Hoeger, 
so that a conductive target will be adjacent the first region when the conductive target is adjacent the fourth region and the conductive target will be adjacent the second region when the conductive target is adjacent the third region. As a result, first and second responses of a respective coil can be accurately measured. 
The combination of Hore and Hoeger does not explicitly teach “A welding control 

Dingler teaches “A welding control device (“controlling the welding machine”, 
[0011]); and communications circuitry (“External pulse generator 100”, [0060]) configured to: communicate, to a welding device (“welder 104”, [0058]), an enable signal indicating whether to enable or disable a welding process;  and communicate, to the welding device, a control signal to control the welding process ([0063] teaches “controller 116 may pass the depression value signal 132 of pedal depression signal 120 directly to pedal switch logic 130 of torch controller 126 within welder 104”).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hore and Hoeger in view of Dingler, having  first and second coils and a conductive target that travel along the length of the coils in a welding control device so that a current output of a welding power supply can be effectively controlled (Dingler, Col. 4, Lines28-29).
	The combination of Hore, Hoeger and Dingler does not explicitly teach “based in part on the first response and the second response if the second response satisfies the threshold”.
[0051] teaches “the output signal in the second … component of the output signal is equal to or above a second predetermined threshold value”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hore, Hoeger and Dingler in view of Moore, determining whether a second response satisfies a threshold so that a position of a target can be efficiently and accurately measured (Moore, [0066]).

As to claim 20, the combination of Hore, Hoeger, Dingler and Moore teaches the 
claimed limitations as discussed in Claim 19.
Hore teaches “mechanical travel device and the conductive target (p.11 [01] 
teaches “Moving a strip of conducting non-ferromagnetic metal 62 from left to right”; 
Figures 5c, #62 and Figure 7, #62; Figure 5b, #67, #68).”
	The combination of Hore, Hoeger and Dingler does not explicitly teach “configured to actuate the conductive target”.
Moore teaches “configured to actuate the conductive target ([0061] teaches 
“controller 116 may monitor pedal depression signal 120 and generate an output signal for controlling welder 104 when pedal 102 is pressed beyond a certain threshold (i.e. 10%) to activate switch 124”).”

effective filing date of the claimed invention to modify Hore, Hoeger and Dingler in view of Moore, actuating a conductive target by a mechanical travel device so that a switch can be activated and a welding machine can be efficiently controlled (Moore, [0006]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Fan US 20120006810” teaches “A method for heating a work piece or a welding interface using a vibration welding system includes positioning the work piece adjacent to a welding tool such that the welding interface is also adjacent to the welding tool, and then using an induction heating device to generate an eddy current in one of the welding tool and the work piece to thereby heat the welding interface to a calibrated threshold temperature or temperature range. A vibration welding system includes a welding tool, the induction heating device, and a control module which controls the induction heating device to thereby control the welding temperature”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863